On Petition for Rehearing
Before BIGGS, Chief Judge, and MARIS, GOODRICH, McLAUGHLIN, KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.
A petition for rehearing has been filed by the appellants in this case. Since the judges who concurred in the judgment entered on July 5, 1956 do not desire rehearing and a majority of the circuit judges of the circuit do not think it appropriate to order rehearing before the court in banc, the petition for rehearing will be denied.
BIGGS, Chief Judge, and McLAUGH-LIN and STALEY, Circuit Judges, think that rehearing before the court in banc should be ordered.